DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 3, 4, 7-10, and 12-14 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/26/2022.
Applicant’s election without traverse of Species II in the reply filed on 7/26/12022 is acknowledged.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 6, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Condas (US Patent Application Publication 2004/0032190).
	Re claim 1, Condas discloses a vehicular tailgate, door, and/or removable top with storage, mounting, and separate use capacity comprising a base; and a cavity within the base and/or mounting points on the exterior of the base.  See the annotated figure below.

    PNG
    media_image1.png
    612
    724
    media_image1.png
    Greyscale

	Re claim 2, Condas discloses a vehicular door with storage capabilities, the door comprising a door, the door including a front side, a back side, a top, a bottom, a left side, a right side, and a mounting member, one or more cavities, the cavities configured to support or store items.  See the annotated figure above
	Re claim 5, the plurality of cavities comprises a plurality of mounting points, the mounting points configured to support items. See the annotated figure above. 
	Re claim 6, the plurality of mounting points comprises a peg board, the peg board configured to receive pegs or hooks for supporting items. See the annotated figure above.
	Re claim 11, Condas discloses a vehicular door with mounting capabilities, the door comprising a door, the door including a front side, a back side, a top, a bottom, a left side, a right side, and a mounting member, one or more modular attachment points configured to mount external structures. See the annotated figure above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references all disclose vehicle tailgate structures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason S Morrow whose telephone number is (571)272-6663. The examiner can normally be reached Monday through Friday, 7:30 a.m.-5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S MORROW/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        
August 10, 2022